Case 4:19-cv-00197-RSB-CLR Document 14 Filed 10/27/20 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

Leonard Caldwell, ITI,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 4:19-cv-197
Sheriff John T. Wilcher,

Defendant.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, in accordance with the Court's Order dated October 19, 2020, adopting the Report and

Recommendation of the United States Magistrate Judge as the opinion of the Court, judgment is

 

Approved by: -

 

 

 

October 27, 2020 John E. Triplet¥% Acting Clerk ,
Date Clerk am - / ! "=
(By) t<LIc~ Clerk

GAS Rev 10/2020
